In an action, inter alia, to recover damages for fraud, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Brown, J.), entered April 12, 1990, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $16,941.50.
Ordered that the judgment is affirmed, with costs.
It is well settled that on "a bench trial, the decision of the fact-finding court should not be disturbed upon appeal unless it is obvious that the court’s conclusions could not be reached under any fair interpretation of the evidence, especially when the findings of fact rest in large measure on considerations relating to the credibility of witnesses” (Claridge Gardens v Menotti, 160 AD2d 544, 545). Applying these standards to the instant case, we find that evidence, including, inter alia, the testimony of the plaintiff and his brother, supports the trial court’s determination that the plaintiff was defrauded by the defendant into purchasing the subject automobile as an eight-cylinder vehicle, when, in fact, it only contained six cylinders.
We have considered the defendant’s remaining argument and find it to be without merit. Mangano, P. J., Harwood, Balletta and Eiber, JJ., concur.